Appeal by the People from an order of the County Court, Nassau County (Delin, J.), dated November 24, 1986, which, after a jury verdict convicting the defendant of criminally negligent homicide, granted his motion to set aside the verdict and dismiss the indictment on the ground that the evidence was not legally sufficient to establish the defendant’s guilt of that crime.
Ordered that the order is affirmed.
We conclude the trial court correctly granted the defendant’s motion to set aside the verdict and dismiss the indictment on the ground that the trial evidence was legally insufficient to establish that he was guilty of the crime of criminally *509negligent homicide (see, People v Montanez, 41 NY2d 53; see also, People v Razezicz, 206 NY 249; People v Kennedy, 32 NY 141). Mangano, J. P., Thompson, Bracken and Eiber, JJ., concur.